DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the September 9, 2022 Office Action, filed December 7, 2022, is acknowledged.  Applicants previously canceled claims 1-12, 14, 21-23, and 26.  Applicants amend claims 13, 20, and 28, and add new claims 38-39.  Claims 13, 15-20, 24-25, and 27-39 are pending in this Application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed September 12, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15-20, 24-25, and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new rejections necessitated by Applicants’ amendments.
At claim 13, lines 12-13, it is not clear what is meant by the immunotherapy regimen administration is based “partly” on the amount or percentage of T-cells.  How much does the amount or percentage of T-cells influence the administration of the immunotherapy regimen?
Claims 15-19, 29-30, and 38-39 depend from claim 13, and are therefore included in this rejection.
At claim 20, lines 16-17, it is not clear what is meant by the immunotherapy regimen administration is based “partly” on the determination of effectiveness of the immunotherapy regimen.  How much does the determination of effectiveness influence the administration of the immunotherapy regimen?
Claims 24-25, 27, and 32-37 depend from claim 20, and are therefore included in this rejection.
Claim 28 recites the limitation "the chimeric antigen receptor T-cell (CAR-T) therapy" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These are new rejections necessitated by Applicants’ amendments.
Claim 20 recites that the immunotherapy regimen comprises administration of an immune checkpoint inhibitor.  Claim 24, which depends from claim 20 recites that the immunotherapy regimen is immune cell therapy, a cancer vaccine, a cytokine therapy, and antibody therapy, or a combination thereof.  Claim 27 further specifies that the immune cell therapy is chimeric antigen receptor T-cell (CAR-T) therapy, tumor-infiltrating lymphocyte (TIL) therapy, engineered T-cell receptor (TCR) therapy, or natural killer (NK) cell therapy.  Each of these therapies is different from administration of an immune checkpoint inhibitor, and thus neither claim 24 nor claim 27 further limit claim 20.  However, if the therapies of claims 24 and 27 are in addition to the administration of the immune checkpoint inhibitor, the claims should be amended to reflect this.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 15-20, 24-25, 27, and 29-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  This rejection is modified, as necessitated by Applicants’ amendments.  This rejection is modified as necessitated by Applicants’ amendments.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to methods of applying a deconvolution algorithm to RNA sequencing data, however, do not include additional elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exception.  
Subject Matter Eligibility Test for Products and Processes Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES
Claims 13, 15-19, and 29-31 are directed to a method comprising (a) obtaining RNA sequencing data from a tumor sample tissue obtained from a subject, the RNA sequencing data comprising expression levels of one or more genes associated with T-cell status; and (b) applying a deconvolution algorithm to at least a subset of RNA sequencing data to identify and quantify an amount or percentage of T-cells in the tumor tissue sample having a particular status based on the expression levels of one or more genes associated with T-cell status, wherein an immunotherapy regimen is administered to the subject based upon the amount or percentage of T-cells in a tumor tissue sample.  Claims 20, 24-25, 27, and 32-37 are directed to a method for treating a subject comprising (a) administering an immunotherapy regimen to a subject; (b) obtaining a sample from the subject; (c) sending the sample for analysis of cell status; and (d) determining if the immunotherapy regimen is effective based on the identity and quantity of the one or more cell statuses, where in the immunotherapy is continued or discontinued based on the determination of effectiveness. Thus, the claims are directed to a statutory category (e.g., a process).
 	Step 2A, Prong One — Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES

 	Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself,’ and mathematical relationships/formulas. The claims recite two judicial exceptions: 1) a “mental” process of evaluating/interpreting data/information (e.g., applying a deconvolution algorithm (claims 13 and 20) and determining if immunotherapy regimen is effective (see claim 20)) which corresponds to “an abstraction;” an idea having no particular concrete or tangible form; and 2) the relationship/correlation between cell status and immunotherapy regimen effectiveness (claim 20; natural principle). Thus, the claimed invention describes a judicial exception(s), which corresponds to “an abstraction”; an idea, having no particular concrete or tangible form. 
 	Step 2A, Prong Two — Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
 	The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. However, absent are any additional elements recited in the claim beyond the judicial exception(s) which integrate the exception into a practical application of the exception. The phrase “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. The claim limitations “applying a deconvolution algorithm to at least a subset of the RNA sequencing data to identify and quantify an amount or percentage of T-cells in the sample having a particular status based on expression levels of one or more cell status signature genes” (claim 13) and “determining if the immunotherapy regimen is effective based on the identity and quantity of the one or more cell statuses” (claim 20) are not indicative of integration into a practical application. 
 	The above claim limitations are considered simply as the recitation of: 1) a “mental” process of evaluating/interpreting data/information (claim 13); and 2) a relationship/correlation between cell status and immunotherapy regimen effectiveness (claim 20; i.e., natural principle). There are no further/additional steps which applies either the identified judicial exceptions into a practical application.  The addition of administering an immune checkpoint inhibitor is not a specific administration.  Nor are the therapies of claims 24 and 27 deemed to be specific administrations.  Thus, the claims do not provide for any element/step that integrates the law of nature into a practical application. 
Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to “significantly more” than the judicial exception(s) itself. The claims as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. M.P.E.P. 2106.05. However, the additional elements, individually and in combination, do no amount to “significantly more.”  Under the Step 2B analysis, the “physical” elements/steps of, “administering an immunotherapy regimen... obtaining a sample... sending the sample...” (independent claim 20) who works with patients to administer an immunotherapy regimen, obtain a sample, and send the sample through whatever process the health-care provider wishes to use. 
 Further, these in addition to steps are “physical” steps (e.g., “obtaining RNA sequencing data” (claim 13); “administering an immunotherapy regimen...obtaining a sample... sending the sample...” (claim 20)) that are considered within the purview of one in the art as being routine and conventional in the art when monitoring a subject for and administering, continuing, or discontinuing an immunotherapy regimen to the subject.  Simply appending routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception and/or generally linking the use of the judicial exception(s) to a particular technological environment or field of use, are not found to be enough to qualify as “significantly more.” Nothing is added by identifying the techniques to be used (i.e., “administering an immunotherapy regimen... obtaining a sample... sending the sample...” (claim 20)) because those techniques were well- understood, routine, and conventional techniques that a healthcare-provider would have thought of when instructed to either evaluate T-cell cell status or monitor a subject for an immunotherapy regimen.  In context with the other recited claim limitations, the language “determining if the immunotherapy regimen is effective based on the identity and quantity of the one or more cell statuses” indicates whether or not the relationship/correlation between cell status and immunotherapy regimen effectiveness exists and simply tells a healthcare provider about the relevant natural law, at most adding a suggestion that the healthcare provider should take those laws into account.  Absent is any further application of the judicial if the immunotherapy is effective or not effective.  As explained with respect to Step 2A Prong Two, claim 20 step (d) recites “determining if the immunotherapy regimen is effective based on the identity and quantity of the one or more cell statuses”, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  Absent from the claims is a limitation(s) that has more than a nominal relationship to the judicial exception. There is no limitation(s) that utilize the recited abstract idea in a manner that imposes a meaningful limit on it. There is no limitation(s) that integrates the recited judicial exception into a practical application, such that the claim is not directed to the judicial exception.
 	Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality. The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
 	Accordingly, claims 13, 15-20, 24-25, 27, and 29-37 do not qualify as patent-eligible subject matter.


Response to Amendments and Arguments
 	Applicants assert that the amendments to claims 13 and 20, which recite administration of an immune checkpoint inhibitor as an immunotherapy regimen to a subject (claim 13) and continuing/discontinuing the immunotherapy regimen based upon the effectiveness of the therapy (claim 20), is not a generic cancer treatment.    Applicants assert that this therapy integrates the judicial exception into a practical application, and specifically implicates T-cell status, which is useful in determining the efficacy of the immunotherapy.  Applicants again cite Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, stating that method of treatment claims that practically apply natural relationships to include non-routine or unconventional steps to be considered patent eligible.
 	Claim 13 is drawn to a method for processing data to determine cellular status comprising the steps of (a) obtaining RNA sequencing data from a tumor tissue sample obtained from a subject; and (b) applying a deconvolution algorithm to at least a subset of RNA sequencing data to identify and quantify an amount or percentage of T-cells in the tumor tissue sample having a particular status based on the expression levels of one or more genes associated with T-cell status. Claim 20 is drawn to a method for treating a subject requiring administering an immunotherapy regimen to a subject, obtaining a sample from the subject, sending the sample for analysis of cell status by generating RNA sequence data associated with T-cell status, applying a deconvolution algorithm to a subset of the RNA sequencing data, determining if the immunotherapy regimen is effected, and continuing/discontinuing the regimen based on the determination of effectiveness.  Both claim 13 and claim 20 recite that the immunotherapy regimen is an immune checkpoint inhibitor.
 	With respect to Step 2A Prong One for claims 13 and 20, limitation (b) in claim recites “applying a deconvolution algorithm to at least a subset of the RNA sequencing data ...,” which has a BRI that requires performing an arithmetic calculation in order to identify and quantify the amount or percentage of T-cells in the tumor tissue sample having a particular status based on the expression levels of one or more genes associated with T-cell status.  This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” includes “mathematical calculations” as an exemplar of an abstract idea. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas. 
 	This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind. It should be recognized that the claim does not recite any specific deconvolution algorithm.  Further, it should be noted that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. 
 	Thus, limitation (b) of claims 13 and 20 recites a concept that falls into the “mathematical concept” and “mental process” groups of abstract ideas. In addition, limitation (b) describes a naturally occurring relationship between the expression levels and T-cell status, and thus may also be considered to recite a law of nature.  Accordingly, limitation (b) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings, and a law of nature), and the analysis must therefore proceed to Step 2A, Prong Two. 
 	With respect to Step 2A Prong Two for claims 13 and 20, this part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  Besides the abstract idea of step (b), the claim recites the additional elements/steps of “obtaining RNA sequencing data from a tumor tissue sample obtained from a subject” which represents mere data gathering (obtaining the RNA sequencing data) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental analysis) and is recited at a high level of generality. In fact, the preamble of claim 13 indicates the claimed method as one for processing data to determine cellular status, rather than a method of treatment for a subject having cancer. 
	While claim 13 now recites that the immunotherapy regimen is administration of an immune checkpoint inhibitor to the subject based upon an amount or percentage of T-cells in the tumor tissue having a particular status, this regimen is deemed to be a non-specific cancer therapy.  While based on T-cells, there are no limitations to any particular immunotherapy protocols that are based upon T-cell status, nor how the immunotherapy is determined in relation to T-cell status.  In contrast, Vanda requires that the treatment or prophylaxis limitation must be particular (see MPEP 21604(d)(2)).  And the instant claims merely require immune checkpoint inhibitor administration without particularity or specificity to the treatment of a tumor in the subject, or require that the non-specific immunotherapy regime is continued or discontinued.  Neither the immune checkpoint inhibitor administration step of claim 13 nor the immune checkpoint inhibitor regimen continuation/discontinuation step of claim 20 are deemed to be of sufficient particularity to provide anything significantly more to the judicial exception.
	For all these reasons, and those listed above, the subject matter of claims 13, 15-20, 24-25, 27, and 29-37 is deemed to be patent ineligible subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636